UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff 89 Summit Ave, 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (866) 383-7667 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. Annual Report December 31, 2013 Evermore Global Value Fund Table of Contents Shareholder Letter & Management Discussion of Fund Performance 1 Sector Allocation 14 Expense Example 15 Performance Information 17 Schedule of Investments 19 Statement of Assets and Liabilities 24 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 30 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 49 Approval of Investment Advisory Agreement 50 Trustees and Officers 52 Additional Information 55 Privacy Notice 56 Evermore Global Value Fund Elements of Our Active Value Investment Approach At Evermore Global Advisors, we employ an active value approach to investing.We seek to leverage our deep operating and investing experience and extensive global relationships to identify and invest in companies around the world that have compelling valuations and are undergoing strategic changes which we believe will unlock value. Seeking to Generate Value . • Catalyst-Driven Investing.We do more than pick undervalued stocks and hope for their prices to rise.We invest in companies where we’ve determined a series of catalysts exist to unlock value.The catalysts we look for reflect strategic changes in the company’s management, operations or financial structure that are already underway.They are not broadly recognized, but they are likely to have a significant impact on a stock’s performance over time. Supporting Our Active Value Orientation . • Original Fact-Based Research.We do not rely on brokerage reports to research companies.We conduct our own, original fact-based research to validate management’s stated objectives and identify catalysts to unlock value.We also perform detailed business segment analysis on each company we research. • Business Operating Experience.Our senior team has hands-on business operating experience; including starting and managing businesses, sitting on company boards, and assisting management of multi-national corporations restructure their businesses.We rely on this experience to better evaluate investment opportunities. • A Global Network of Strategic Relationships.Over the past 20 years, our investment team has developed an extensive global network of strategic relationships, including individuals and families that control businesses, corporate board members, corporate management, regional brokerage firms, press contacts, etc.We leverage these relationships to help generate and better evaluate investment opportunities. • Taking a Private Equity Approach to Public Equity Investing.When we are interested in an investment opportunity, we get to know the management team of the company, study the company’s business model, evaluate the competitive and regulatory environment, and test and crosscheck everything the management team tells us against our own experience. • Always Active, Sometimes Activist.We are always engaged with the companies in which we invest to ensure management teams follow through on their commitments to change.On limited occasions, when we are not satisfied with the efforts of management, we may play an activist role working with other shareholders to facilitate change. 1 Evermore Global Value Fund Executing Our Approach . • Targeting Complex Investment Opportunities.We love looking at holding companies and conglomerates that are often under-researched and/or misunderstood. • Investing Across the Capital Structure.We evaluate all parts of a company’s capital structure to determine where the best risk-adjusted return potential exists.At times, we may invest in multiple parts of a company’s capital structure (e.g., investing in both a company’s debt and equity). • Investing in Special Situations including Merger Arbitrage and Distressed Companies.We look to take advantage of announced merger and acquisition deals where an attractive spread exists between the market price and the announced deal price for the target company.We also look for opportunities in distressed companies that have filed or may file for bankruptcy, or are involved in reorganizations or financial restructurings. • Exploiting Short Selling Opportunities.We will seek to take advantage of short selling opportunities to address currency, security, sector and market risk. • Tactically Managing Cash Levels.We are not afraid to hold significant cash positions when it makes sense for the portfolios. 2 Evermore Global Value Fund A Letter from the CEO Eric LeGoff CEO, Evermore Funds Trust Dear Shareholder, I am pleased to report that 2013 was a very good year for the Fund and its shareholders, as the fund recorded strong investment returns and asset growth.Fund assets grew by about 90% to $155 million at year end.In 2013, global markets found the stability that was lacking in the prior three years.Specifically, European markets recorded strong gains as concerns about the Euro and Eurozone debt problems dissipated and there were even some early signs of economic recovery, albeit modest.U.S. markets also performed well in an environment of lower unemployment and continued low interest rates. On the portfolio front, the Fund increased its concentration in European holdings to approximately 56% by year-end 2013, as the research team continued to find in this region the most interesting special situations investment opportunities that met our strict criteria for investment.Interestingly, some of the Fund’s leading performers last year were European securities that the Fund has owned for several years and had significantly underperformed in prior years, demonstrating the importance of conviction and a long-term approach to investing.We believe that Europe continues to offer superior investment opportunities even in a no- to slow- growth environment. Evermore Global Advisors, the Fund’s investment adviser, saw total assets under management nearly triple from $104 million at year-end 2012 to $307 million at year-end 2013.This growth is a testament to the hard work of our research/trading team, which delivered strong investment performance, as well as our sales and operations teams.Although we believe we have the employee and operational infrastructures in place today to accommodate the management of significant additional assets, we plan to add two new professionals to the research/trading team and one person to the operations team in 2014. David Marcus and I continue to be extremely appreciative of the efforts of our employees, Board of Trustees, advisors, and service providers.I would like to thank the following service providers for their support over the past year:U.S. Bancorp Fund Services, LLC (Fund administrator, accountant, transfer agent), U.S. Bank N.A. (Fund custodian), Quasar Distributors LLC (Fund distributor), Drinker Biddle & Reath LLP (Fund counsel), Gino Malaspina of Cipperman Compliance Services, LLC (Chief Compliance Officer and compliance services), Gary M. Gardner (counsel to the Fund’s independent trustees), Ernst & Young LLP (Fund auditor), Tiller, LLC (marketing communications), JCPR, Inc. (public relations and marketing), Eze Castle Software (order management system provider), Advent Software (portfolio management software provider), and Bloomberg (market data provider). 3 And finally, the entire Evermore team would like to thank you, our shareholders, for the continued support and confidence you have shown us.We wish you all the best for a happy, healthy and prosperous 2014. Sincerely, Eric LeGoff CEO, Evermore Funds Trust 4 Evermore Global Value Fund A Letter from the Portfolio Manager David Marcus Portfolio Manager “The individual investor should act consistently as an investor and not as a speculator.” – Ben Graham Dear Shareholder, I am happy to report that 2013 was a very good year for the Evermore Global Value Fund.For the year ended December 31, 2013, the Fund’s Class I shares were up 38.37% as compared to 22.80% for the MSCI All Country World Index (MSCI ACWI), the Fund’s benchmark index.We are always driven to ideas one at a time from the bottom up.Though, when we step back and look at the portfolio an interesting picture is painted.We ended the year with a substantially higher percentage of the Fund’s portfolio in both European and Asian holdings and a reduced percentage in U.S. holdings (see chart below). Geographic Exposure as a % of Net Assets Region December 31, 2012 December 31, 2013 Europe 46.9% 56.5% US/Canada 38.4% 25.3% Asia 7.6% 9.8% We saw a continuous flow of special situations announcements including spin-offs, asset sales, restructurings, new management teams, shareholder activism, break-ups and liquidations. After the Crisis, Opportunity. We strongly believe that we are still in the early innings of opportunities in Europe.In fact, we think that the opportunity set today is as good, or better, than it was one year ago. If European leaders were contestants on the television show Survivor, the winner would be German Chancellor Angela Merkel.She has survived the purge of the Eurozone regimes that were in power when the Greek crisis started in 2010 and the ensuing carnage that unfolded.In our view, which we have held since the crisis began, Merkel has been the “puppet master” in keeping the EU together.Her unique approach and leadership style have allowed for Greece to take huge haircuts on its debt, as well as be bailed out, and allowed for Ireland, Spain and Portugal to have enough breathing room to begin the process of getting their houses in order. While it appears that Europe is over the hump of the crisis, by no means do we believe distress in the European markets is close to being over.The clean-up and recovery process will likely take years, which is actually good news for special situations 5 investors.In fact, we assume zero growth when we look at opportunities.When growth finally comes back, it could be a boon to stock valuations, as companies that have right-sized their operations and cost structures could see an explosion in earnings.We believe that the slow growth environment could last longer than many had previously expected.As a result, companies are embarking on additional levels of streamlining and transformation – selling or shutting down non-core businesses, closing plants, embracing new technologies to improve productivity – in more aggressive ways than we have previously seen.Two examples of this transformation activity are Osram Licht AG and ING Groep NV. Osram Licht AG (a Fund portfolio holding), the second largest lighting business in the world, is an example of a company that is the result of the ongoing transformation of its parent company, global industrial giant Siemens AG (itself a holding for us a few years ago).It was one of the biggest spin-offs in 2013.Siemens decided several years ago that this business no longer fit with the new tighter and more focused business it was striving to become.Siemens tried to sell Osram, but did not get the price they wanted.In the meantime, they aggressively focused on new LED technology for lighting that is now becoming the standard.Ultimately, Siemens decided to dividend out Osram to their shareholders.While Osram was at the forefront of the new technology, its parent company did not want to deal with the burden of layoffs required to complete the transition.In today’s technology age, new factories and systems require substantially fewer people to run them.In the case of Osram, this meant at least 8,000 layoffs. Osram began trading in July of 2013.Our perspective was that the old business was still generating significant cash flows, which would fund the layoffs and closure of old facilities.We further believed that management was well incentivized to “own” this restructuring and get it done as fast as possible.Since Osram was just a division within a much larger conglomerate, the market had no prior history of this company as a stand-alone public business.Essentially, our view was that the stock was cheap, trading at 11x Enterprise Value/EBIT, misunderstood by the market and the window to own it at an extremely attractive level would likely be short as investors began to understand the company better. The example of Osram is not an isolated case.The fact is that during 2013 we saw an acceleration of these “new” companies coming to the market. We also participated in the shedding of non-core assets in the distribution of ING US, which was the U.S. division of ING Bank of The Netherlands (ING Groep NV, which is also a Fund holding).In that case, the parent company decided to IPO the U.S. unit.Conceptually, this was a similar situation to Osram in the following way; the parent company was a motivated seller, as it had committed to selling the U.S. unit as part of its bailout from the Dutch government (which was backstopped by the EU).The fact that this was a European company selling a U.S. business, ING US was well below the radar.And without any previous history as a public company, the sell side had little knowledge or understanding of the business fundamentals.The IPO was poorly received as evidenced by the pricing range, which was cut from between $22.50 6 and $24.00 per share to $19.50 when the deal was launched.At $19.50 per share, the stock was being valued at just under 40% of book value.By year-end, the market had started to discover ING US, which was positively reflected in its stock price. Osram and ING US are great examples of how unknown, under-researched and mispriced spin-offs and IPOs can potentially be great investments.And, a great segue into a discussion about how we think about the phases of special situations investments. The Lifecycle of a Special Situations Investment We believe that broadly speaking there are three phases to the types of special situations to which we are attracted. Phase I:Dazed and Confused This phase includes the following characteristics: • Severely mispriced opportunity • Little or no track record as a public company • Company still finding its shareholder base • Generally is a spin-off/cast-off or a post-bankruptcy “orphan” • Not well understood • Below the radar • What we perceive as a significant “margin of safety” (i.e. discount to our valuation estimates). In this phase, we see situations that have little or no trading history, which is likely the result of these new companies having been divisions of much larger companies.These divisions were probably given little focus or attention, as at some point they were likely labeled “non-core” by their respective parent companies.Having not been public companies, they have no sell side coverage, new investors are trying to understand their businesses, and if they are small divisions coming out of large companies, we typically see existing investors (in the case of spinoffs to shareholders) dump the stocks.In the Osram Licht AG example given earlier, we saw a situation where the spinoff was less than 4% of the market cap of the parent company.Yet, because the parent company was so large, even this small percentage represented a€3.2 billion ($4.4 billion) market cap.As these types of companies begin to trade, their stocks may start to get their “sea legs” as investors discover and better understand them.Perhaps the sell-side will discover the new company at some point and will initiate coverage.The window of extreme undervalue can close fairly rapidly as investors begin to revalue these stocks.But interestingly, as an investor looking for these types of ideas, we generally have a good amount of time to do our work, as these spin-offs are required to make regulatory filings and often require shareholder votes well in advance of the spin-off date. We have been finding these opportunities more and more in recent months, but less frequently than we typically find situations in Phase II, which is primarily the restructuring phase. 7 Phase II:Evolving Transition/Execution This phase includes the following characteristics: • Mispriced opportunity • Restructuring underway, the benefits of which are not properly reflected in the stock price • Catalysts include: oAsset sales/spinoffs oOperational improvements oCost-cutting oAsset consolidation oStreamlining operations oStock buybacks • Management execution is critical oNeed to understand management’s capabilities and incentives • Undervalued and what we perceive as a significant “margin of safety” Investments in this phase are in our sweet spot, as we are able to utilize our business operating experience to better evaluate the viability of the restructuring plan and management’s ability to execute on such plan.There are many more undervalued companies going throughrestructurings or other strategic change than there are Phase I companies that may be mispriced because they are misunderstood.The biggest risk we see in this phase is execution risk.The key is for the company and its management to deliver.We spend a significant amount of time working to understand management’s background, track record, and ability and incentives to deliver the promised changes, which could unlock value for shareholders. Phase III:All Clear This phase includes the following characteristics: • Cleaned up operating company • Well-managed • Focused business • Slightly undervalued or fairly valued • Need real growth of revenues and earnings • Little to no perceived “margin of safety” The “All Clear” phase is where we generally move on.In our view, the catalysts for value creation have largely played out and the company is in good shape – now the key for its future is to sell more products or services in any given period versus a previous period.Generally speaking, these situations are no longer value plays, but growth investments.We are more interested in the situations that are cheap with significant catalysts for value creation. In summary, our focus area is on opportunities in both Phases I and II.We are usually sellers in Phase III.There are generally more situations in Phase II than Phase I.The Phase I opportunities offer even more value as they are not just cheap stocks, but the 8 lack of knowledge of these securities in the marketplace typically creates an added level of mispricing. Portfolio Highlights and Lowlights Overall, our portfolio holdings performed well over the course of 2013.Some of the best performing positions included Sky Deutschland AG (Germany), Prisa (Spain), Bolloré SA (France), Genworth Financial Inc. (U.S.) and American International Group Inc. (U.S.).Below is a short discussion of several of these top performing names. We first purchased Sky Deutschland AG in early 2012 in the midst of the European debt crisis and during the early stages of its restructuring.The stock was undervalued – its enterprise value per subscriber was less than half of many of its peer pay TV comps – and it had a market leading position in Germany with strong new management.Management delivered on its aggressive transformation plan to create modestly better results compared with negative to flat expectations and brought the company back to consistent operating profits in 2013.As I have previously stated, it is possible that Rupert Murdoch’s 21st Century Fox, which currently owns 54.5% of the company, may bid for the remainder of the company at some point in the not too distant future. Prisa shares rallied significantly during the second half of the year, as it became apparent that the company was not going to file for bankruptcy.The key data point to support this argument was news flow describing negotiations between the company and its creditors that detailed plans for a debt extension and asset sale plan that should give the company a new life line.As more details of the debt restructuring emerged, it became more apparent to us that Prisa is not only benefiting from less onerous terms on their debt, but their underlying businesses are beginning to bottom out and in some cases are showing slight improvements.Using a sum of the parts/breakup analysis, we believe Prisa shares are worth anywhere between €0.75 – €1.10 ($1.02 – $1.50), which represents between a 47% and 64% discount to where the stock closed last year. Our Genworth Financial position continued to perform well in 2013, largely as a result of the company’s announcement that it would ring fence its mortgage insurance business.In addition, Genworth sold off several non-core assets at favorable valuations.Although the stock has performed extremely well over the past two years, at year-end it was still trading at a 50% discount to the average price to book value of its peers. Although the year was overall very positive for the Fund’s portfolio, there were of course a number of detractors to performance, including Sanofi contingent value rights, two fixed income positions (ATP Oil and Gas and Frontline bonds), as well as a number of our Asian holdings (Universal Entertainment Group and Sony Corp.).We exited the ATP and Frontline bond positions in early 2013 after our investment theses did not materialize.Below are short summaries on several of these detractors. Our position in Sanofi Contingent Value Rights (CVRs) was a disappointment in 2013.Although the position was small, it detracted from performance as the stock was down 80% on the news that the multiple sclerosis drug Lemtrada would not be 9 approved for sale in United States.Our research determined that this outcome could be a possibility, although we thought the chances for approval were meaningfully in our favor as other major regions of the world had approved this drug.Despite this setback, it is possible that holders of these CVRs may still receive cash payments that amount to $2 per right if certain sales goals are reached in Canada, Australia, and a handful of European markets where the drug has already been approved. Sony is the first of two Japanese investments that we made in 2013.Once the premier electronics equipment manufacturer, this conglomerate has become a large behemoth that has gone through failed clean-up attempts.In addition to making televisions and other electronics, the company owns a host of media businesses including TV show production, along with music and entertainment assets which we believe are valuable but overshadowed by poor performance in the electronics segment. Sony is similar to another investment of ours, Vivendi, where past management eroded shareholder value and failed to fix its faltering business.Like Vivendi, Sony is undergoing strategic changes at the hands of new management.The new CEO, Kaz Hirai has an aggressive, “westernized” approach that we believe is necessary for real change in this once great company that was a source of innovation.Mr. Hirai has been with Sony working in various capacities since the 1980s.Since taking the reins in April 2012, he has taken a fresh look from the top down choosing to refocus on core businesses, reorganize other business segments, implement cost cuts, dispose of non-core assets and implement greater reporting transparency. After years of poor price performance, the stock is undervalued to a level that became interesting to us.We believe Sony is trading at a 35% discount under our base case using conservative assumptions.When we subtract all non-entertainment assets from Sony’s current enterprise value, we implicitly “create” the entertainment segment at under 3x Enterprise Value/EBITDA, a 70% discount to comparable peers.Sony has a strong balance sheet (net cash) and currently has JPY 1.2 trillion ($11.8 billion) of deferred tax assets. Universal Entertainment is our second Japanese investment this year.It is a leading developer and manufacturer of pachinko gaming machines for Japanese gaming parlors.The company also holds a casino license in the Philippines.Universal’s founder and CEO, Kazuo Okada, is a self-made billionaire who helped U.S. casino magnate, Steve Wynn, launch Wynn Resorts in 2000, and later expand to Macau.In February last year, Universal’s 20% stake in Wynn Resorts was forcibly redeemed against a $1.9 billion promissory note, which implied a 30% discount to market value at the time.Since then, a contentious legal battle ensued between Mr. Wynn and Mr. Okada with each side accusing the other of improper payments.Mr. Okada was removed from the board at Wynn Resorts, which further caused Universal’s stock price to decline. We believe Universal is significantly undervalued, trading in excess of a 50% discount under our base case.By owning this stock today, we are effectively getting the core pachinko and Philippine casino businesses for “free,” where net cash on the balance 10 sheet and present value of the Wynn promissory note combined account for more than the current market cap.Universal owns one of four gaming licenses in the Philippines which we view as a bonus.We believe a favorable judgment or reversal on Universal’s Wynn stake will lead to substantial upside.Today, Wynn is trading at around $195 per share compared to $77 per share at the time of the redemption against the note. Closing Thoughts Even though global markets generally rose sharply last year, we continue to see attractive special situations across the globe, especially in Europe.We are seeing acceleration in asset sales and spin-offs and believe there may be opportunities in the coming months and years in banks across Europe as they continue to sell assets and clean up their balance sheets.We still believe we are in the early innings in Europe.Many of the opportunities we have found and continue to find have been in the small and mid-cap space, where companies tend to be under-researched and misunderstood by investors.These types of situations continue to be our areas of greatest attention.We strive to find investments not only where transformative events are underway, but where we have the confidence that management can deliver on its plans and promises.Thus, we remain actively engaged with management in our current and prospective portfolio companies.We continue to only invest in those situations where we have the highest level of conviction and our view of the risk/reward is skewed in our favor.The conviction we have in our investment process also remains steadfast and continues to guide our efforts to capitalize on some of the most compelling opportunities we’ve seen in a generation. We once again thank you for your continued confidence and support. Sincerely, David E. Marcus Portfolio Manager 11 Management’s Discussion of Fund Performance For the year ended December 31, 2013, Class I shares of the Evermore Global Value Fund were up 38.37%.The Fund’s benchmark index, the MSCI All-Country World Index, was up 22.80% over the same period.We were extremely pleased with the Fund’s performance, and especially pleased that so many of the Fund’s positions contributed to this performance.From a geographic standpoint, our high concentration in European special situations throughout 2013 made the largest contributions to the Fund’s overall performance followed by the contribution from our U.S. holdings.The only geographic region in which the Fund’s positions did not perform well in 2013 was Asia.We believe this was the result of most of our Asian positions being in the early stages of transformation.In addition, we had a couple Asian positions whose investment thesis did not pan out and we decided to sell them and move on to other opportunities. Three of the top five contributors to Fund performance were European positions; two were U.S. positions.It was nice to see the Fund’s Prisa position, which had been a major detractor to the Fund’s investment performance in 2011 and 2012, wind up being a top 3 contributor to performance in 2013.Prisa B ADR’s stock price appreciated over 163% last year.Another interesting fact was that 3 of the Fund’s top 5 performers in 2013 (Bolloré SA, Prisa and Genworth Financial) came from positions the Fund has held since 2010, the Fund’s first year of operations.Coincidentally, our two biggest contributors to performance in 2012 – Sky Deutschland AG and Bolloré SA – were again the two biggest contributors to performance in 2013. The largest contributors and detractors to the Fund performance for the year were: Contributors Detractors Sky Deutschland AG (Germany) Sanofi CVR (France) Bolloré SA (France) Universal Entertainment Corp. (Japan) Prisa (Spain)1 ATP Oil & Gas Bonds (U.S.) Genworth Financial Inc. (U.S.) Frontline Ltd. Bonds (Norway) American International Group Inc. (U.S.) Sony Corp. (Japan) A short discussion on several of the contributors and detractors listed above can be found in the Portfolio Manager’s letter to shareholders located at the beginning of this annual report. 1 Reflects the combined contributions from the Fund’s positions in Prisa B ADR, Prisa A ADR, Prisa ordinary shares, and Prisa warrants. 12 As of December 31, 2013, the Fund’s ten largest holdings were as follows: Company Country % of Net Assets Vivendi SA France 5.1% Ambac Financial Group, Inc. U.S. 4.8% Bolloré SA France 4.4% Prisa Spain 4.1% OPAP SA Greece 4.0% ING Groep NV Netherlands 4.0% UNIQA Insurance Group AG Austria 3.9% Sky Deutschland AG U.S. 3.8% American International Group Inc. U.S. 3.8% Retail Holdings NV Hong Kong 3.6% At year-end 2013, the Fund’s cash position stood at 8.3%. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Mutual fund investing involves risk.Principal loss is possible.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets.Investing in smaller companies involves additional risks such as limited liquidity and greater volatility than larger companies.The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually grater for longer-term debt securities.Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in special situations may involve greater risks when compared to other investments if expected developments do not occur.Additional special risks relevant to our Funds involve derivatives and hedging.Please refer to the prospectus for further details. Please refer to the Schedules of Investments for complete holdings information.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. The MSCI All-Country World Index is an unmanaged index comprised of 48 country indices, including 23 developed and 25 emerging market country indices, and is calculated with dividends reinvested after deduction of holding tax.The index is a trademark of Morgan Stanley Capital International and is not available for direct investment. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. “Enterprise Value” is calculated by adding a company’s equity market capitalization (stock price multiplied by shares outstanding), debt, minority interest and preferred shares and subtracting its cash.“EBIT” is the acronym for earnings before taxes and interest.“Book Value” is calculated by subtracting a company’s liabilities from its assets.“Price to Book Value” is a ratio used to compare a stock’s market value to its book value.It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. Must be preceded or accompanied by a prospectus. The Evermore Global Value Fund is distributed by Quasar Distributors, LLC. Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services, LLC and U.S. Bank N.A. 13 Evermore Global Value Fund SECTOR ALLOCATION* as a Percentage of Net Assets at December 31, 2013 (Unaudited) * Does not include security sold short. # Cash equivalents and other assets less liabilities. 14 Evermore Global Value Fund EXPENSE EXAMPLE for the Six Months Ended December 31, 2013 (Unaudited) As a shareholder of the Evermore Global Value Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including sales charges or loads; and (2) ongoing costs, including investment advisory fees, distribution fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/13 – 12/31/13). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem shares less than 30 calendar days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account value and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses 15 Evermore Global Value Fund EXPENSE EXAMPLE for the Six Months Ended December 31, 2013 (Unaudited), Continued shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/13 12/31/13 7/1/13 – 12/31/13* Class A Actual Class A Hypothetical (5% annual return before expenses) Class I Actual Class I Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s expense ratios for the most recent six-month period, including interest expense and dividend expense on securities sold short, 1.62% for Class A shares and 1.37% for Class I shares, multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 16 Evermore Global Value Fund Value of $10,000 vs. MSCI All-Country World Index (Unaudited) Since Value of Total Annualized Returns Inception Year Ended December 31, 2013 1 Year 3 Year (1/1/2010) (12/31/13) Class A 37.95% 5.76% 5.57% Class A (with sales charge*) 31.08% 3.98% 4.22% Class I 38.21% 6.02% 5.82% MSCI All-Country World Index 22.80% 9.73% 10.46% * The maximum sales charge (load) imposed on purchases is 5.00%. This chart illustrates the performance of a hypothetical $10,000 investment made on January 1, 2010, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 866-EVERMORE or (866) 383-7667. The Fund imposes a 2.00% redemption fee on shares redeemed within 30 days.Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 17 (This Page Intentionally Left Blank.) 18 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at December 31, 2013 Market Shares Value# COMMON STOCKS – 84.9% Asset Management & Custody – 3.0% ING U.S., Inc. (United States)1 $ Automobiles – 2.1% EXOR SpA (Italy) Cable & Satellite – 3.8% Sky Deutschland AG (Germany)* Capital Markets – 2.4% American Capital Ltd. (United States) Casinos & Gaming – 5.2% OPAP SA (Greece) Universal Entertainment Corp. (Japan) Construction & Engineering – 2.9% Compagnie d’Enterprises (Belgium) Diversified Financial Services – 6.4% Ackermans & van Haaran NV (Belgium) ING Groep NV (Netherlands)* Diversified Telecommunication Services – 4.9% Comverse, Inc. (United States)* Ei Towers SpA (Italy)1 Electrical Components & Equipment – 1.2% Osram Licht AG (Germany)* Electrical Equipment – 0.6% Blue Solutions SA (France)* Hotels, Restaurants & Leisure – 1.4% Genting Hong Kong Ltd. (Singapore)* Household Durables – 3.6% Retail Holdings NV (Hong Kong) Industrial Conglomerates – 9.9% 1st Pacific Co. (Hong Kong) Bollore SA (France) K1 Ventures Ltd. (Singapore) Sistema JSFC – GDR (Russia) Insurance – 7.0% Ambac Financial Group, Inc. (United States)* UNIQA Insurance Group AG (Austria) Media – 10.3% Promotora de Informaciones SA (Spain) Promotora de Informaciones SA – Class A – ADR* (Spain) Promotora de Informaciones SA – Class B – ADR* (Spain) The accompanying notes are an integral part of these financial statements. 19 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at December 31, 2013, Continued Market Shares Value# Media – 10.3%, Continued SONY Corp. (Japan) $ Vivendi SA (France) Metals & Mining – 3.2% Thyssenkrupp AG (Germany)* Multi-Line Insurance – 6.8% American International Group, Inc. (United States)* Genworth Financial, Inc. (United States)*1 Oil & Gas Drilling – 3.1% Sevan Drilling AS (Norway)* Oil & Gas Equipment & Services – 2.4% Pulse Seismic, Inc. (Canada)* Specialty Chemicals – 4.7% Alent PLC (United Kingdom) Vesuvius PLC (United Kingdom) TOTAL COMMON STOCKS (Cost $97,121,725) PARTNERSHIP & TRUST – 2.8% Real Estate Investment Trust – 2.8% Gramercy Property Trust, Inc. (United States)* TOTAL PARTNERSHIP & TRUST (Cost $3,004,028) RIGHTS – 0.3% Pharmaceuticals – 0.3% Sanofi CVR, Expiration: December, 2020 (France)* TOTAL RIGHTS (Cost $1,708,901) WARRANTS – 2.8% Consumer Finance – 0.7% Capital One Financial Corp., Expiration: November, 2018, Exercise Price: $42.13 (United States)* Diversified Financial Services – 1.2% Bank of America Corp., Expiration: January, 2019, Exercise Price: $13.30 (United States)* JPMorgan Chase & Co., Expiration: October, 2018, Exercise Price: $42.42 (United States)* Insurance – 0.8% Ambac Financial Group, Inc., Expiration: April, 2023, Exercise Price: $16.67 (United States)* The accompanying notes are an integral part of these financial statements. 20 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at December 31, 2013, Continued Market Shares Value# Media – 0.1% Promotora de Informaciones SA – Class A, Expiration: June, 2014, Exercise Price: $2.00 (Spain) $ TOTAL WARRANTS (Cost $7,043,486) Principal Amount CORPORATE BONDS – 1.5% Energy Equipment & Services – 0.6% $ Jack-Up InvestCo 3 Ltd. 11.000%, 1/3/2018 (Denmark) Insurance – 0.9% Ambac Assurance Corp. 5.100%, 6/7/2020 (United States) TOTAL CORPORATE BONDS (Cost $2,260,318) CALL OPTIONS PURCHASED – 0.1% Hedges – 0.1% CurrencyShare Swiss Franc Trust, Expiration: March, 2014, Strike Price: $108.00 (United States)*2 iShares Barclays 20+ Year Treasury Bond Fund, Expiration: March, 2014, Strike Price: $108.00, (United States)*2 SPDR Gold Trust, Expiration: March, 2014, Strike Price: $135.00 (United States)*2 TOTAL CALL OPTIONS PURCHASED (Cost $352,455) The accompanying notes are an integral part of these financial statements. 21 Evermore Global Value Fund SCHEDULE OF SECURITY SOLD BUT NOT YET PURCHASED at December 31, 2013 Market Contracts Value# PUT OPTIONS PURCHASED – 0.0% Hedges – 0.0% 90 Deutsche Borse AG German Stock Index, Expiration: March, 2014, Strike Price: $8,950 (Germany)*3 $ TOTAL PUT OPTIONS PURCHASED (Cost $133,830) Shares SHORT-TERM INVESTMENT – 9.2% Money Market Fund – 9.2% Invesco Liquid Assets Portfolio – Institutional Class, 0.070% TOTAL SHORT-TERM INVESTMENT (Cost $14,347,192) TOTAL INVESTMENTS IN SECURITIES – 101.6% (Cost $125,971,935) Liabilities in Excess of Other Assets – (1.6)% ) TOTAL NET ASSETS – 100.0% $ # See Significant Accounting Policies of accompanying Notes to Financial Statements regarding valuation of securities. * Non-income producing security. ADR American Depositary Receipt GDR Global Depositary Receipt 1 All or a portion of this security was segregated as collateral for foreign forward currency contracts and the security sold short. 2 100 shares per contract. 3 5 shares per contract. 4 Seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. 22 Evermore Global Value Fund SCHEDULE OF SECURITY SOLD BUT NOT YET PURCHASED at December 31, 2013 Market Shares Value# SECURITY SOLD BUT NOT YET PURCHASED – 1.1% Hotels, Restaurants & Leisure – 1.1% Norwegian Cruise Line Holdings Ltd. (United States)* $ TOTAL SECURITY SOLD BUT NOT YET PURCHASED (Proceeds $1,443,718) $ * Non-income producing security. COUNTRY ALLOCATION at December 31, 2013 The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. Percent of Short Country Net Assets Exposure United States % % France % — Germany % — Belgium % — Italy % — United Kingdom % — Hong Kong % — Spain % — Greece % — Austria % — Netherlands % — Norway % — Russia % — Singapore % — Canada % — Japan % — Denmark % — Cash & Equivalents^ % — % ^ Includes money market fund and liabilities in excess of other assets. The accompanying notes are an integral part of these financial statements. 23 Evermore Global Value Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2013 ASSETS Investments in securities, at market value^ (Note 2) $ Unrealized gain on forward foreign currency contracts Cash Receivables: Fund shares sold Dividends and interest, net Foreign currency receivable Due from broker, net Prepaid expenses Total assets LIABILITIES Unrealized loss on forward foreign currency contracts Security sold but not yet purchased, at market value (proceeds $1,443,718) Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments, foreign currency transactions & forward foreign currency contracts ) Net unrealized appreciation on investments, foreign currency transactions & forward foreign currency contracts Net assets $ ^ Cost of investments $ The accompanying notes are an integral part of these financial statements. 24 Evermore Global Value Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2013, Continued Class A: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value)** Net asset value, and redemption price per share $ Maximum offering price per share* $ Class I: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ * The maximum offering price per share is calculated as the net asset value per share as of December 31, 2013 divided by (1-front-end sales charge (5%)):$11.85/95.00%.In addition, Class A share investments of $1 million or more, which are purchased at Net Asset Value (and not subject to a front-end sales charge), are subject to a 0.75% contingent deferred sales charge (“CDSC”) if redeemed within 12 months. ** Effective April 2, 2013, the Evermore Global Value Fund converted all Class C shares into the Class A shares at NAV. The accompanying notes are an integral part of these financial statements. 25 (This Page Intentionally Left Blank.) 26 Evermore Global Value Fund STATEMENT OF OPERATIONS for the Year Ended December 31, 2013 INVESTMENT INCOME Income Dividends (net of foreign withholding tax of $174,699) $ Interest Other income Total investment income EXPENSES (Note 3) Investment advisory fees Custody fees Legal fees Transfer agent fees Administration fees Registration fees Distribution fees Chief Compliance Officer fees Professional fees Fund accounting fees Trustee fees Reports to shareholders Miscellaneous expenses Insurance expense Total expenses Less fees waived ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, FOREIGN CURRENCY TRANSACTIONS & FORWARD FOREIGN CURRENCY CONTRACTS Net realized loss on investments, foreign currency transactions & forward foreign currency contracts ) Change in net unrealized appreciation on investments, foreign currency translations & forward foreign currency contracts Net realized and unrealized gain on investments, foreign currency transactions & forward foreign currency contracts Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 27 Evermore Global Value Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments, foreign currency transactions & forward foreign currency contracts ) ) Change in unrealized appreciation on investments, foreign currency translations & forward foreign currency contracts Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Class A — ) Class C — ) Class I — ) Total distributions from net investment income — ) From return of capital: Class A — ) Class C — ) Class I — ) Total distributions from return of capital — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS (Note 3) Net increase in net assets derived from net change in outstanding shares – Class A (a) Net decrease in net assets derived from net change in outstanding shares – Class C (a) ) ) Net increase in net assets derived from net change in outstanding shares – Class I (a) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income/(loss) $ $ ) The accompanying notes are an integral part of these financial statements. 28 Evermore Global Value Fund STATEMENT OF CHANGES IN NET ASSETS, Continued (a)Summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2013 December 31, 2012 Class A Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed1 ) Transfer in from Class C* — — Net increase $ $ Class C Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Transfer out to Class A* ) ) — — Net decrease ) $ ) ) $ ) Class I Shares sold $ $ Shares issued in reinvestment of distributions — — Shares issued in transfer in kind (Note 2) — — Shares redeemed2 ) Net increase $ $ 1 Net of redemption fees of $72 and $17, respectively. 2 Net of redemption fees of $830 and $110, respectively. * Effective April 2, 2013, the Evermore Global Value Fund converted all Class C shares into the Class A shares at NAV. The accompanying notes are an integral part of these financial statements. 29 Evermore Global Value Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year CLASS A Year Ended December 31, 2010* Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS Net investment income^ Net realized and unrealized gain (loss) on investments ) Total from investment operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) ) — Return of capital — ) — — Total distributions — ) ) — Paid-in capital from redemption fees (Note 2) 1 1 1 1 Net asset value, end of year $ Total return without sales load % % )% % Total return with sales load % % )% )% SUPPLEMENTAL DATA Net assets, end of year (thousands) $ Portfolio turnover rate 54
